THE THIRTEENTH COURT OF APPEALS

                                    13-12-00428-CV


                               JUAN MENDEZ
                                     v.
            CITIMORTGAGE, INC. ITS SUCCESSORS AND/OR ASSIGNS


                                 On Appeal from the
                        County Court of Willacy County, Texas
                          Trial Cause No. 2011-CCV-0016


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the trial court’s judgment should be set aside without regards to

the merits and the cause remanded to the trial court for rendition of judgment in

accordance with the agreements. The Court orders the judgment SET ASIDE and the

case is REMANDED. Costs of the appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

November 14, 2013